Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION



Status of Claims:

Claims 1-6, 9-18 and 24-27 are pending examination. 


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,3,4,5,6,9,10,11,12,13,14,15,16,18, 26 and 27   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims
1,2,3,4,5,7,8,9,10,11,12,13,14,15, 21 and 22 of U.S. Patent No. 10,848,243.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
 With respect to the claims mentioned above of present application and claims of U.S. Patent No. 10,848,243 mentioned above teaches the same limitations as underlined below:
Present application
U.S. Patent No.10,848,243

As per claim 1,A method for stimulated Brillouin scattering suppression in an optical transmission system, the method comprising: generating two or more high frequency dithering signals, each having a frequency at least twice a highest information bearing modulation frequency, a frequency of a first one of the high frequency dithering signal being multiple times higher than a frequency of a second one of the high frequency dithering signals; adjusting the gain and phase of each of the two or more dithering signals at a first set of gain and phase control circuits; splitting each of the two or more adjusted dithering signals at an output of the first set of gain and phase adjustment circuits, each of the two or more adjusted dithering signals split into at least a first portion and a second portion; directly modulating a light source with combined first portions of the split high frequency signals; adjusting each of the second portions of the high frequency signals by a second set of phase and gain adjustment circuit; emitting a light beam from the light source while directly modulating said light source with the combined first portions of the high frequency signals; externally intensity modulating the light beam emitted from the light source with both gain and phase adjusted second portions of the high frequency signals and with a radio frequency (RF) information carrying signal; and coupling onto an optical fiber the light beam modulated with the RF information-carrying signal. 
As per claim 1, A method for stimulated Brillouin scattering suppression in an optical transmission system, the method comprising: generating two or more high-frequency dithering signals, each having a frequency at least twice that of a highest information-bearing modulation frequency, where a frequency of a first one of the high-frequency dithering signals is multiple times higher than a frequency of a second one of the high frequency dithering signals, and where the high-frequency dithering signals are created using a low-frequency signal generated by modulating a bias voltage of at least one voltage-controlled oscillator (VCO) used to generate the high-frequency signals; adjusting the gain and phase of each of the two or more dithering signals at a first set of gain and phase control circuits; splitting each of the two or more adjusted dithering signals at an output of the first set of gain and phase adjustment circuits, each of the two or more adjusted dithering signals split into at least a first portion and a second portion; directly modulating a light source with combined first portions of the split high-frequency signals; adjusting each of the second portions of the high-frequency signals by a second set of phase and gain adjustment circuit; emitting a light beam from the light source while directly modulating said light source with the combined first portions of the high-frequency signals; externally intensity modulating the light beam emitted from the light source with both gain and phase adjusted second portions of the high-frequency signals and with a radio frequency (RF) information-bearing signal; and coupling onto an optical fiber the light beam modulated with the RF information-carrying signal.


As per claim 3, The method of claim 1, wherein a gain or a phase of the second portion of the high frequency signals are adjusted to cancel an intensity modulation caused by modulation of the light beam by the first portion of the dithering high frequency signals.



As per claim 2, The method of claim 1, wherein a gain or a phase of the second portion of the high-frequency signals are adjusted to cancel an intensity modulation caused by modulation of the light beam by the first portion of the high-frequency dithering high frequency signals.


As per claim 4, The method according to claim 3, wherein the phase of the second portion of the higher frequency signals are adjusted to be 180 degree out of phase with the high frequency signals modulating the laser source. 
As per claim 3, The method according to claim 2, wherein the phase of the second portion of the higher-frequency signals are adjusted to be 180 degree out of phase with the high frequency signals modulating the laser source. 


As per claim 5, The method according to claim 3, wherein the gain of the second portion of the high frequency signals are adjusted to set a signal amplitude of the second portion to cancel the intensity modulation caused by the direct modulation of the light source by the first portion of the high frequency signals.  

As per claim 4, The method according to claim 2, wherein the gain of the second portion of the high-frequency signals are adjusted to set a signal amplitude of the second portion to cancel the intensity modulation caused by the direct modulation of the light source by the first portion of the high-frequency signals.

As per claim 6, The method according to claim 1, further comprising modulating a laser bias current of the light source to cause a high frequency intensity-modulation of the light beam, wherein the light source is a laser.  
As per claim 5, The method according to claim 1, further comprising modulating a laser bias current of the light source to cause a high-frequency intensity modulation of the light beam, wherein the light source is a laser.
As per claim 9, The method according to claim 1, wherein an electronic coupler circuit splits the high frequency signals.
As per claim 7, The method according to claim 1, wherein an electronic coupler circuit splits the high-frequency signals.

As per claim 10, The method according to claim 1, wherein a phase of the second portion of the high frequency signals are adjusted by an electronic delay line. 
 As per claim 8, The method according to claim 1, wherein a phase of the second portion of the high-frequency signals are adjusted by an electronic delay line.

As per claim 11, The method according to claim 1, wherein a gain of the second portion of the signals are adjusted by at least one of an electronic attenuator or an amplifier.  

As per claim 9, The method according to claim 1, wherein a gain of the second portion of the signals are adjusted by at least one of an electronic attenuator or an amplifier.


As per claim 12, The method according to claim 1, wherein an output signal from second set of a phase and gain control circuits, to which the second portion of the high frequency signals are input, are combined and applied to an external modulator to modulate the light beam. 
As per claim 10, The method according to claim 1, wherein an output signal from second set of a phase and gain control circuits, to which the second portion of the high-frequency signals are input, are combined and applied to an external modulator to modulate the light beam.

As per claim 13, The method according to claim 1, wherein an output signal from second set of phase and gain control circuits, to which the second portion of the high frequency signals are input, are combined and applied to an RF pre-distortion circuit and then to an external modulator to modulate the light. 
As per claim 11, The method according to claim 1, wherein an output signal from second set of phase and gain control circuits, to which the second portion of the high-frequency signals are input, are combined and applied to an RF pre-distortion circuit and then to an external modulator to modulate the light.

As per claim 14, The method according to claim 13, wherein reducing the intensity modulation caused by the high frequency dithering signals enable recovery of a symmetry of an optical spectrum of the modulated light beam. 
As per claim 12, The method according to claim 11, wherein reducing the intensity modulation caused by the high-frequency dithering signals enable recovery of a symmetry of an optical spectrum of the modulated light beam.

As per claim 15, The method according to claim 13, further comprising simultaneously canceling or reducing noise due to a beat between a dither tone and out of band distortion beat spectrum. 
As per claim 13, The method according to claim 11, further comprising simultaneously canceling or reducing noise due to a beat between a dither tone and out-of-band distortion beat spectrum.

As per claim 16, The method according to claim 13, wherein both the RF information carrying signal and the adjusted second portion of the dithered high frequency signal are provided to a pre-distortion circuit before used to modulate the light beam.  
  As per claim 14, The method according to claim 11, wherein both the RF information carrying signal and the adjusted second portion of the dithered high-frequency signal are provided to a pre-distortion circuit before used to modulate the light beam.




As per claim 18, A method for cost effective stimulated Brillouin scattering suppression in an optical transmission system, the method comprising: generating two or more dithered high frequency dithering signals with their frequency at least twice the highest information bearing modulation frequency and frequency of higher frequency dithering signal being multiple times of the frequency of the lowest dithering signal; adjusting the gain and phase of the dithering signals at the first set of gain and phase control circuits; splitting the dithered high frequency dithering signals at the output of the first set of gain and phase adjustment circuits; directly modulating a light source with the first portion of split the dithered high frequency signals; adjusting the second portion of the high frequency dithered signals by the second set of phase and gain adjustment circuit; emitting a light beam from the light source while directly modulating said light source with the first portion of the dithered high frequency signals; externally intensity modulating the light beam emitted from the light source with both gain and phase adjusted second portion of the high frequency dithered signals and with a radio frequency (RF) information carrying signal, coupling into the optical fiber the light beam modulated with the RF information-carrying signal.  

As per claim 15, A method for cost effective stimulated Brillouin scattering suppression in an optical transmission system, the method comprising: generating two or more high-frequency dithering signals with their frequency at least twice the highest information-bearing modulation frequency, where the frequency of a highest-frequency dithering signal is multiple times the frequency of a lowest-frequency dithering signal, and where the high-frequency dithering signals are created using a low-frequency signal generated by modulating a bias voltage of at least one voltage-controlled oscillator (VCO) used to generate the high-frequency signals; adjusting the gain and phase of the dithering signals at the first set of gain and phase control circuits; splitting the dithered high frequency dithering signals at the output of the first set of gain and phase adjustment circuits; directly modulating a light source with a first portion of the split high-frequency dithering signals; adjusting a second portion of the high-frequency dithering signals by the second set of phase and gain adjustment circuit; emitting a light beam from the light source while directly modulating said light source with the first portion of the high-frequency dithering signals; externally intensity modulating the light beam emitted from the light source with both gain and phase adjusted second portion of the high-frequency dithering signals and with a radio frequency (RF) information carrying signal, coupling into the optical fiber the light beam modulated with an information-bearing RF signal.

As per claim 26, The method according to claim 18, wherein an electronic coupler circuit splits the high frequency dithered signals.
As per claim 21, The method according to claim 15, wherein an electronic coupler circuit splits the high-frequency dithering signals.

As per claim 27, The method according to claim 18, wherein a phase of the second portion of the high frequency dithered signals are adjusted by an electronic delay line. 
As per claim 22, The method according to claim 15, wherein a phase of the second portion of the high-frequency dithering signals are adjusted by an electronic delay line.




Regarding claim 2, Claim 2 depends on rejected claim 1, therefore the following claim 2 is also considered rejected over prior art. 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim 17 is rejected under 35 U.S.C. 102(a) (2) as being unpatentable over Wang (USPUB 20110150484).

As per Claim 17, A method of reducing noise caused by a beat between a stimulated Brillouin scattering (SBS) suppression tone and a radio frequency (RF) information signal distortion out of band spectrum, while transmitting an optical signal through optical fiber( ABSTRACT, Paragraphs [0011] and [0013]).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Allowable Subject Matter

3.          Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 24, prior art of record does not teach or suggest the limitation mentioned within claim 24: “…the high frequency dithered signals are generated by voltage controlled oscillators (VCOs), wherein dithering high frequency signals with a low frequency dithering signal is accomplished by modulating a bias voltage of the VCOs.” 

As to claim 25, Claim 25 depends on objected allowable claim 24, therefore claim 25 is objected as allowable claim. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637